Citation Nr: 0206067	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  89-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by seizures.  

2.  Entitlement to service connection for cardiovascular 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
August 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the veteran's claims 
file was subsequently transferred to the RO in Washington, 
D.C.  When the case was most recently before the Board in 
July 1995, it was remanded for further RO action.  The case 
was returned to the Board in March 2002.  Although the issue 
of entitlement to service connection for right ankle 
disability had been included in the veteran's appeal, this 
issue was resolved by a March 2001 rating decision granting 
service connection for residuals of a right ankle injury with 
degenerative changes.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtain by the RO.  

2.  The veteran has no current seizure disability and no 
current cardiovascular disability.  

3.  The veteran is right handed.

4.  The veteran has substantial useful motion of the left 
wrist and  no more than mild incomplete paralysis of the 
ulnar nerve and no impairment of the median nerve.  
CONCLUSIONS OF LAW

1.  Disability manifested by seizures was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  Cardiovascular disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of left carpal tunnel syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5024, 
5215, § 4.124a, Diagnostic Codes 8515 and 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, subsequent to the RO's most 
recent consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the bases of the 
RO's decisions with respect to his claims.  The RO has 
obtained available service and post-service medical records.  
The veteran is living and working in Korea, and has been 
examined on numerous occasions for VA at a U.S. Army hospital 
in that country.  The veteran has not alleged that there is 
any outstanding evidence or information which could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence or information.  

In this respect, the Board notes that the veteran's service 
medical records prior to 1967 appear to have been lost and 
are not available for review.  During an RO hearing in 
January 1990, the veteran testified that the records were 
apparently lost while he was stationed in Vietnam.  As is 
reflected below, the veteran's service medical records 
relevant to his service-connection claims, i.e., 1975 to 
1988, are associated with the claims file.  


In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the veteran's claims in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the veteran's claims with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the veteran's claims.  

II.  Factual Background

The available service medical records show that in August 
1975, during an annual medical examination, the veteran was 
diagnosed with a grade II/VI ejection systolic murmur.  The 
murmur was noted to be best heard at the left sternal border.  
A subsequent clinical record, dated in April 1978, notes that 
an echocardiogram (ECG) had revealed a late systolic prolapse 
of the mitral valve consistent with Barlow's Syndrome.  It 
was recommended that the veteran be given antibiotics prior 
to dental treatment.  No other limitations were noted.  

In September 1979, a clinical record notes that the veteran 
had passed out, having been stricken with sudden syncope.  An 
October 1979 electroencephalogram (EEG) reflects an 
impression of abnormal EEG because of the response to 
hyperventilation.  This finding was noted as being rather 
non-specific.  A statement from the veteran's treating 
physician, dated in February 1980, notes that the veteran's 
incident in 1979 was probably a grand mal seizure.  The 
physician reported that he believed additional EEGs as well 
as blood-level checks of Phenobarbital were needed, and that 
he hoped to make a more definite diagnosis in the future as 
to whether the veteran had a seizure disorder.  An EEG in 
April 1980 was normal.  

The report of a July 1980 examination reveals a diagnosis of 
Barlow's Syndrome, with evidence of a systolic murmur but no 
audible clicks.  A September 1980 examination report notes a 
diagnosis of Barlow's Syndrome, questionably symptomatic.  
Clinical evaluation revealed a systolic murmur, no clicks and 
no diastolic murmur.  An October 1980 clinical record notes a 
finding of symptomatic Barlow's syndrome.  

In January and March 1981, EEGs were normal.  A June 1982 
clinical record notes a history of one possible seizure three 
years previously with treatment of non-therapeutic levels of 
medications and no recurrent seizures.  An October 1982 
treatment record reflects a questionable seizure disorder 
with the first episode in 1979, during which the veteran had 
been hypoglycemic.  It was noted that there had been no 
further problems since that time.  

Thereafter, during an internal medicine examination in 
November 1982, a stress test and electrocardiogram (EKG) were 
negative.  The veteran's heart was reported to have a normal 
sinus rhythm, and there was a finding of a mild systolic 
murmur with clicks at the apex which were more apparent in 
the standing position.  A December 1983 clinical record 
reflects a report of the veteran not having any fainting 
spells since his first in 1979.  He was noted to have been on 
no medication since August 1982, and an EEG was reported 
normal.  The veteran was removed from medical profile.  

A May 1985 Internal Medicine cardiac work-up revealed a 
positive click of the heart with standing, and grade II/VI 
murmur mid-systolic flow.  An ECG was reported as not showing 
a mitral valve prolapse.  The impression was a possible 
mitral valve prolapse, not by echocardiogram but apparent on 
physical examination.  A subsequent June 1987 evaluation 
revealed a grade II/VI systolic murmur in the supine 
position, with evidence of a click.  The impression was 
mitral valve prolapse with murmur.  

On retirement medical examination in July 1988, a physician's 
assessment was that the veteran had a remote history of 
possible seizure, although other etiologies, such as 
convulsive syncope or hypoglycemic reaction, were considered 
more likely.  In addition, the veteran was noted to have a 
stable mitral valve prolapse for which he was to continue on 
SBE (subacute bacterial endocarditis) prophylaxis.  

Following his release from active service, the veteran 
underwent a VA examination in September 1988.  With respect 
to the episode of passing out in service in 1979, the veteran 
reported that he had skipped three meals prior to the 
incident.  He also reported a history of mitral valve 
prolapse and heart murmur, and indicated that he had 
decreased range of motion, in addition to stiffness, in his 
left wrist joint.  He reported waking up at night with 
bilateral hand tingling, and that after working the joint out 
it felt better.  The veteran indicated that he did a lot of 
fine manipulative movements with his hands during the course 
of his work.  

On clinical evaluation, the veteran's heart exhibited a 
regular rate and rhythm, with a mid-systolic murmur and click 
consistent with mitral valve prolapse.  Evaluation of the 
veteran's left wrist revealed some decreased medial and 
lateral deviation measuring about 5 degrees and 0 degrees, 
respectively.  The diagnoses included seizure disorder vs. 
syncopal episode, probably secondary to hypoglycemia.  

In a June 1989 statement to the RO, the veteran reported that 
two years after his left wrist operation he had started to 
feel a lot of pain in the wrist.  He indicated that when he 
tried to pick up things with his left hand or when turning 
his car's steering wheel, he would feel pain in the area of 
the large bone on the side of the left wrist.  The veteran 
also reported that he felt his heart murmur and history of 
seizures should be service connected.  

On VA examination in December 1989, an examiner noted the 
veteran's reported history of having passed out while in 
service.  Following a clinical evaluation, the examiner's 
assessment was that it was doubtful that the veteran had 
suffered a seizure and he was more apt to have had an episode 
of syncope.  An associated EEG was normal.  A cardiology 
consultation report, dated in January 1990, reflects the 
examiner's report that an echocardiogram in December 1989 had 
revealed no evidence of a valvular problem or mitral valve 
prolapse.  The diagnostic study was noted as being 
essentially normal.  An associated EKG was also reported to 
be within normal limits.  On physical examination, the 
examiner noted the veteran to have a pulmonic flow murmur.  

A VA examination of the veteran's left wrist in January 1990 
revealed a full range of motion with no palpable deformity.  
An associated X-ray of the left wrist revealed nonspecific 
soft tissue swelling over the area of the ulnar styloid.  The 
finding was noted to possibly represent an old-healed injury 
with soft tissue swelling due to more recent changes.  The 
report of a follow-up evaluation of the veteran's left wrist 
by a plastic surgeon in February 1990 reflects the veteran's 
complaints of pain in the ulnar wrist with exertion.  The 
pain was localized in the ulnar area and proximal.  The 
examiner noted that there was no definite point tenderness.  
The impression was arthritic pain vs. tendinitis.  

In July 1990, the veteran testified before a Hearing Officer 
at the RO.  He reported that his service medical records from 
1962 to 1967 had been lost while he was in Vietnam.  With 
respect to his left wrist, the veteran stated that he 
experienced a lot of pain in the left side of his wrist, and 
that the pain would spread to his hand.  The veteran also 
reported experiencing a tingling sensation throughout his 
hand when he tapped his wrist.  With respect to his heart, 
the veteran testified that the first time a heart murmur had 
been diagnosed was during an annual medical examination in 
1975.  He also reported experiencing occasional chest pain 
and lightheadedness.  As for seizures, the veteran indicated 
that he was initially placed on medication following the 
incident in which he passed out, but the medication was later 
discontinued.  Furthermore, except for the first two EEGs, 
all subsequent EEGs had been normal.  

Thereafter, while working and living in Korea, the veteran 
was examined at the 121st Evacuation Hospital at the request 
of VA.  An examination report, dated in January 1992, notes 
that no abnormalities were found on general or neurological 
examination.  The examiner's impression was seizure disorder, 
generalized convulsive type, in complete remission without 
medications for more than 10 years.  An addendum to the 
report notes that a March 1992 EEG was normal.  

During a July/August 1993 examination at the Family Practice 
Clinic of the 121st Evacuation Hospital, a chest X-ray 
revealed mild ectatic thoracic aorta.  In August 1993, the 
veteran underwent an orthopedic examination of his left 
wrist.  Motor was reported as 5/5 and sensory within normal 
limits.  An X-ray of the left wrist was also reported within 
normal limits.  The examiner's impression was pain related to 
overuse of the left wrist secondary to service 
injury/surgery.  A subsequent neurological evaluation report, 
dated in October 1993, reflects the veteran's complaint of 
occasional pain in his left wrist.  The examiner noted a lack 
of involvement of the hand or fingers.  It was additionally 
noted that there was apparently scar tissue over the left 
dorsal wrist, with a full range of motion of the wrist and 
fingers.  Tinel's sign was negative and there was localized 
sensory loss about the surgical incision side.  The 
examiner's impression was occasional inflammation of the 
superficial cutaneous branch of the ulnar nerve secondary to 
trauma or exercise, with accompanying pain.  It was 
additionally noted that there was no evidence of active 
carpal tunnel syndrome.

In May 1995, the veteran submitted a statement to the RO.  In 
the statement, the veteran reported that while in service, he 
had been diagnosed with a heart murmur, which had been 
described as a clicking in his heart because the valve did 
not completely close.  In addition, the veteran reported that 
he did not have any problems with seizures, and he had been 
taken off medication.  Furthermore, the veteran indicated 
that he continued to experience pain down the side of his 
left wrist and that sometimes the pain ran into his fingers.  

A July 1996 VA-requested examination of the veteran's heart 
at the 121st General Hospital in Korea revealed a normal 
sinus rhythm and no finding of a heart murmur.  An associated 
ECG in August 1996 revealed, in particular, all left and 
right ventricle systolic and diastolic functions to be 
normal.  In addition, all cardiac chambers and valvular 
functions were also found to be normal.  The cardiologist's 
conclusion was a normal ECG.  

That same month, August 1996, an orthopedic examination of 
the veteran's left wrist was undertaken at the 121st General 
Hospital.  The veteran was noted to have undergone left wrist 
extensor carpi ulnaris (ECU) extensor retinaculum 
reconstruction in 1979 for subluxating ECU.  He complained of 
pain in his left wrist only with heavy activities.  Clinical 
evaluation of the left wrist revealed mild tenderness to 
palpation over the extensor carpi ulnaris.  There was full 
active range of motion of the wrist, and the veteran was able 
to extend the wrist against opposition.  Neurologic and 
vascular examination was normal.  There was no evidence of 
subluxation of the ECU.  An X-ray of the left wrist revealed 
decreased radial inclination and early radio-carpal 
arthritis.  The diagnosis was left wrist ECU chronic 
tendonitis and left wrist, mild degenerative joint disease.  

A subsequent March 1997 orthopedic examination of the 
veteran's left wrist revealed dorsiflexion of 65 degrees, 
palmar flexion of 75 degrees, with pronation and supination 
to 80 degrees.  The examiner's apparent conclusion was 
diminished function of the left dorsal branch of the ulnar 
nerve distribution.  Otherwise, the left wrist was within 
normal limits.  The report of an April 1997 neurologic 
evaluation reflects an assessment that the veteran had one 
episode of loss of consciousness 18 years previously, and 
there was no evidence of seizures since that time per the 
veteran's history.  A CT (computed tomography) scan of the 
veteran's head was within normal limits.  

A subsequent VA-requested examination in May 2000 revealed a 
regular heart rate and rhythm without murmur.  It was noted 
by the examiner that the veteran had had a normal ECG in 
1999.  Furthermore, an evaluation of the veteran's wrist 
disclosed normal strength and range of motion without 
tenderness.  There was no weakness or numbness in the left 
hand.  The diagnoses included intermittent pain in the left 
wrist, post surgical repair.  

Thereafter, in December 2000, the veteran's left wrist was 
again examined.  The examiner noted flexion was to 55 degrees 
and extension was to 65 degrees, with motor and sensory 
reported as normal.  The examiner reported that there was no 
current left wrist disability, although there was the 
potential for pain or problems in the future.  The report of 
a January 2001 orthopedic examination of the veteran's left 
wrist reflects the veteran's complaints of occasional pain at 
the ulnar aspect of the wrist and distal forearm.  He also 
complained of numbness, tingling, and night pain.  Clinical 
evaluation revealed motor strength of 5/5, and sensory within 
normal limits.  The examiner's impression was status post 
left wrist surgery with occasional pain.  An associated 
radiological report impression notes a cystic lesion in the 
distal ulna along the lateral aspect of the base of the ulnar 
styloid which was noted as possibly being the site of 
previous hardware.  Other possibilities were noted, however, 
to include a congenital cyst, ganglion cyst, etc.  


III.  Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Where epilepsies or endocarditis (including all valvular 
heart disease) become manifest to a degree of ten percent 
within one year of termination of service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

With respect to a disability manifested by seizures, the 
Board notes that the record documents the veteran's loss of 
consciousness in 1979.  He was treated for a possible seizure 
and placed on medication.  Two EEGs following the incident 
were reported abnormal.  A statement from a treating 
physician in February 1980 notes that the veteran's incident 
in 1979 was probably a grand mal seizure, but that he hoped 
to make a more definite diagnosis in the future as to whether 
the veteran did have a seizure disorder.  The veteran was 
taken off medication for seizures in 1982, and since the 
initial loss of consciousness has not had what was believed 
to be a seizure or a recurrence of syncope.  Furthermore, 
since the initial abnormal EEGs, all subsequent EEGs have 
been reported normal.  In sum, the medical evidence shows 
that any seizure manifested by the veteran during service was 
acute, and that the veteran does not have a chronic seizure 
disorder.  

With respect to a cardiovascular disability, the Board notes 
that service medical records document the veteran's diagnosis 
for a heart murmur and associated mitral valve prolapse.  An 
ECG in April 1978 was reported to identify a late systolic 
prolapse of the mitral valve, although an ECG in May 1985 was 
reported as not showing mitral valve prolapse.  During his 
retirement medical examination in 1988, the veteran's mitral 
valve prolapse was reported to be stable.  On VA examination 
in 1988, the veteran's heart was noted to exhibit a regular 
rate and rhythm, with a mid-systolic murmur and click 
consistent with mitral valve prolapse.  Thereafter, an ECG in 
1989 did not revealed any valvular abnormality.  

The Board is cognizant that a cardiac consultation report in 
January 1990 revealed a finding of pulmonic flow murmur; 
however, subsequent examinations in July 1996 and May 2000 
did not reveal any heart murmur.  Furthermore, all ECGs since 
1989 have revealed no valvular abnormality.  In addition, 
although a chest X-ray coincident to a July/August 1993 
examination at the Family Practice Clinic of the 121st 
Evacuation Hospital revealed mild ectatic thoracic aorta, 
this was not subsequently found.  Therefore, the Board must 
conclude that the medical evidence establishes that the 
veteran has no current cardiovascular disability.  



Initial Rating

The Board notes that the veteran appealed the RO decision 
assigning an initial noncompensable evaluation for his left 
wrist disability.  The disability was subsequently increased 
to 10 percent in an October 1994 rating decision, effective 
from the effective date of service connection.  Since the 
veteran has appealed the initial rating of the disability, 
different ratings may be assigned for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).   

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

The postoperative residuals of left carpal tunnel syndrome 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 8515 for paralysis, complete or incomplete, 
of the median nerve.  

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2001).

The term "incomplete paralysis," pertaining to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

Complete paralysis of the median nerve warrants a 60 percent 
evaluation if it involves the minor upper extremity or a 70 
percent evaluation if it involves the major upper extremity.  
It is manifested by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm, flexion of wrist weakened; 
pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515. 

Incomplete paralysis of the median nerve in the major or 
minor upper extremity is considered 10 percent disabling if 
it is mild.  Moderate, incomplete paralysis of the median 
nerve is considered 30 percent disabling in the major upper 
extremity and 20 percent disabling in the minor upper 
extremity.  Severe, incomplete paralysis of the median nerve 
is considered 50 percent disabling in the major upper 
extremity and 40 percent disabling in the minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Under Diagnostic Code 8516, complete paralysis of the ulnar 
nerve is evaluated as 60 percent disabling for the major 
upper extremity and 50 percent disabling for the minor upper 
extremity.  It is manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).  

Incomplete paralysis of the ulnar nerve in the major or minor 
upper extremity is considered 10 percent disabling if it is 
mild.  Moderate, incomplete paralysis of the ulnar nerve is 
considered 30 percent disabling in the major upper extremity 
and 20 percent disabling in the minor upper extremity.  
Severe, incomplete paralysis of the ulnar nerve is considered 
40 percent disabling in the major upper extremity and 30 
percent disabling in the minor upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. § 
4.124 (2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Tenosynovitis will also be rated as degenerative arthritis on 
the basis of limitation of motion of affected parts.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  

A 10 percent evaluation is assigned when dorsiflexion of the 
wrist is less than 15 degrees or palmar flexion is limited in 
line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2001).  This is the highest rating under this 
Diagnostic Code.  

A 30 percent evaluation for the major extremity and 20 
percent for the minor extremity may be assigned for favorable 
ankylosis of the major wrist in 20 degrees to 30 degrees 
dorsiflexion.  A 40 percent evaluation may be assigned for 
the major extremity and 30 percent for the minor extremity 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent evaluation for the major 
extremity and 40 percent for the minor extremity requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The medical evidence reflects that while in service, the 
veteran underwent a left wrist ECU extensor retinaculum 
reconstruction for subluxating ECU.  Since that time, he has 
complained of pain in his left wrist with heavy activity or 
overuse.  Evaluations of the veteran's wrist post service 
have generally reflected a full range of motion with good 
motor strength, and sensory has been within normal limits.  
At the same time, clinical evaluations have revealed findings 
of diminished function and inflammation of the ulnar nerve, 
as well as a finding of chronic tendonitis and degenerative 
joint disease of the left wrist.  There has been no finding 
of carpal tunnel syndrome.  The veteran has been noted as 
being right-hand dominant.  

A rating in excess of 10 percent is not authorized under 
Diagnostic Code 5215.  The record demonstrates that the 
veteran has substantial useful motion of his left wrist.  
Therefore, it would not be appropriate to evaluate the 
disability under Diagnostic Code 5214 for ankylosis.  

Although the veteran is currently assigned a 10 percent 
rating under Diagnostic Code 8515 for impairment of the 
median nerve, the medical evidence does not reflect 
impairment of the median nerve.  

The medical evidence does, however, reflect diagnoses of 
diminished function and/or occasional inflammation of the 
veteran's ulnar nerve.  The veteran has reported occasional 
pain and loss of function with heavy activities or overuse of 
the left wrist.  However, as noted above, the veteran clearly 
retains substantial useful motion of the left wrist.  In 
addition, motor strength has been consistently found to be 
5/5.  Therefore, when all pertinent disability factors are 
considered, in particular, the intermittent nature of the 
veteran's disability, the Board must conclude that the 
functional impairment does not more nearly approximate 
moderate, incomplete paralysis of the ulnar nerve than the 
mild, incomplete paralysis of the ulnar nerve contemplated by 
a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  

The Board has considered whether there is any basis for 
separately rating the components of the veteran's disability.  
It is noted that 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another Diagnostic Code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 ((1994).  In this case 
separate ratings are not warranted because of the overlapping 
of functional impairment covered by the potentially 
applicable diagnostic codes.  

The Board has also considered whether staged ratings are 
warranted but finds that at no time during the initial 
evaluation period has the disability warranted an evaluation 
in excess of 10 percent.    

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for the disability and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from this disability would be greater than that 
contemplated by the currently assigned 10 percent rating.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for disability manifested 
by seizures is denied.  

Entitlement to service connection for a cardiovascular 
disability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the postoperative residuals of left carpal tunnel syndrome is 
denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

